Title: To John Adams from Jonathan Mason, 4 September 1819
From: Mason, Jonathan
To: Adams, John


				
					My dear Sir.
					Boston Sepr 4. 1819.
				
				Your friendly letter, was handed to me yesterday evening by my Son, upon my return to Town from a small excursion in the Country—The proofs of friendship & good will towards me, from my youth to the present moment, so uniformly repeated by yourself, & by those, who have exchanged this World for a better, whom I can never cease to remember, but with sincere love & veneration, have as uniformly commanded my grateful acknowledgements, and yet, permit me to say, I feel an additional pride & pleasure, in this last expression of your confidence, at this period of life, because in it, I read a confirmation of them all—In the commencement of life, I passed twelve months under your roof, & in sincerity & truth, I can say, I there realised, the first substantial pleasures of my existance. I found no common, but the kindest of Mothers, and in your daughter, a protegee & an affectionate friend—I literally entered & left your dwelling, without even the passage of a summer’s cloud—I have always cherished impressions there received, & have hoped, that in some small degree, I discharged my duty—I have therefore, Sir, claimed a kindred to you, if not by blood, yet by strong & powerful feelings, & considerd myself as belonging to you. I will not repeat this subject a second time but you will forgive me for this digression, for the pleasure it affords me; to unburthen my own heart—I most chearfully accept your proposition, with any & every condition you shall think proper to annex, with assurances, they shall be punctually complied with, & your wishes fulfilld to the extent of my powers—I will detain your papers a few days & hand them to you in person, at the Commencment of the ensuing week—With great respect & the best feelings I can boast of, I am Sir, Your Obedt Servt
				
					Jonathan Mason
				
				
			